Exhibit 10(b)(17)(c)



SECOND AMENDMENT TO LOAN
AND SECURITY AGREEMENT


This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
dated as of May 5, 2014, by and among, on the one hand, WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), RBS
CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc. (“RBS”), and
the other lenders identified on the signature pages hereof (Wells Fargo, RBS,
and such other lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as lead arranger (in such capacity, together with
its successors and assigns in such capacity, the “Lead Arranger”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as the
administrative agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”) for the Lenders and the Bank Product Provider, and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee (in
such capacity together with its successors and assigns in such capacity,
“Trustee”) and as Collection Account Bank, and, on the other hand, NEWSTAR
BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company (“Borrower”),
and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company
(“Servicer”).


WITNESSETH:


WHEREAS, Borrower, Servicer, the Lenders, Agent, and Trustee are parties to that
certain Loan and Security Agreement, dated as of December 7, 2012, as amended by
that certain Joinder Agreement and First Amendment to Loan and Security
Agreement, dated as of April 1, 2014 (as amended, the “Loan Agreement”);


WHEREAS, Borrower and Servicer have requested that Agent and the Lenders agree
to amend certain provisions of the Loan Agreement in accordance with the terms
and conditions hereof;


WHEREAS, Agent and the Lenders agree to amend the Loan Agreement, subject to the
terms and conditions set forth herein; and


WHEREAS, Agent and the Lenders hereby direct the Trustee to join in executing
this Amendment;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein have the meanings assigned to such terms in the Loan Agreement, as
amended hereby.


SECTION 2. Amendments.





--------------------------------------------------------------------------------



(a)    Upon the Second Amendment Effective Date (as defined below), the
following definitions set forth in Section 1.1 of the Loan Agreement shall be
deleted in their entirety and replaced, respectively, as follows:
“‘Issuer Document’ means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement (or the equivalent thereof with
respect to a banker’s acceptance), or any other document, agreement or
instrument entered into (or to be entered into) by Borrower in favor of Issuing
Bank and relating to such Letter of Credit.
“‘Letter of Credit’ means each letter of credit (as that term is defined in the
Code) and each Banker’s Acceptance that is issued or is to be issued by Issuing
Bank under this Agreement.
“‘Letter of Credit Sublimit’ means, as of any date of determination, (a) with
respect to Letters of Credit, an amount equal to 10% of the aggregate
Commitments of all Lenders in effect on such date, and (b) as a further sublimit
thereof, with respect to Bankers’ Acceptances, an amount equal to 2% of the
aggregate Commitments of all Lenders in effect on such date. For purposes of
illustration, as of the Second Amendment Effective Date, the Letter of Credit
Sublimit is equal to $10,000,000 for all Letters of Credit, and as a sublimit
thereof, $2,000,000 of such $10,000,000 may constitute Bankers’ Acceptances.
“‘Standard Letter of Credit Practice’ means, for Issuing Bank, any domestic or
foreign law or letter of credit or bankers’ acceptances practices applicable in
the city in which Issuing Bank issued the applicable Letter of Credit or for its
branch or correspondent, such laws and practices applicable in the city in which
it has advised, confirmed or negotiated such Letter of Credit, as the case may
be, in each case, (a) which letter of credit or bankers’ acceptances practices
are of banks that regularly issue letters of credit or bankers’ acceptances in
the particular city, and (b) which laws or letter of credit or bankers’
acceptances practices are required or permitted under ISP or UCP, as chosen in
the applicable Letter of Credit.”
(b)    Upon the Second Amendment Effective Date, the following definitions are
hereby added to Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:


“‘Banker’s Acceptance’ means a time draft or bill of exchange or other deferred
payment obligation relating to a commercial Letter of Credit that has been
accepted by the Issuing Bank.


“‘Second Amendment Effective Date’ means May 5, 2014.”


(c)    Upon the Second Amendment Effective Date, Section 2.14(a) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


“(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, Issuing Bank agrees to issue a
requested Letter of Credit for the account of Borrower (or at the request of
Borrower for the account of a Portfolio Company that is not a Portfolio Company
with respect to a Split-Funded Loan) in aggregate

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
DA-3333522

--------------------------------------------------------------------------------



face amounts not to exceed the Letter of Credit Sublimit. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrower shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be irrevocable
and shall be made in writing by an Authorized Person and delivered to Issuing
Bank via telefacsimile or other electronic method of transmission reasonably
acceptable to Issuing Bank and reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to Issuing Bank and (i) shall specify (A)
the amount of such Letter of Credit, (B) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, as applicable, (C) the proposed
expiration date of such Letter of Credit (or maturity date, in the case of a
Banker’s Acceptance), (D) the name and address of the beneficiary of the Letter
of Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, as applicable, and
(ii) shall be accompanied by such Issuer Documents as Agent or Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that Issuing Bank generally requests for
Letters of Credit in similar circumstances. Issuing Bank’s records of the
content of any such request shall be conclusive. Anything contained herein to
the contrary notwithstanding, Issuing Bank may, but shall not be obligated to,
issue a Letter of Credit that supports the obligations of Borrower or its
Subsidiaries (including indirectly the obligations of any Portfolio Company) in
respect of (A) a lease of real property, or (B) an employment contract.”


(d)    Upon the Second Amendment Effective Date, Section 2.14(k) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


“(k)    Borrower shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.9(c) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.14(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon the
issuance of each Letter of Credit in accordance with the Agent Fee Letter, plus
(ii) any and all other customary commissions, fees and charges then in effect
imposed by, and any and all expenses incurred by, Issuing Bank, or by any
adviser, confirming institution or entity or other nominated person, relating to
Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).”


(e)    Upon the Second Amendment Effective Date, Section 7.2(a) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:



SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
DA-3333522

--------------------------------------------------------------------------------



“(a)    fails to perform or observe any covenant or other agreement of it
contained in any of (i) 3.3, 5.1(a) (solely with respect to Borrower’s
existence), 5.1(g), 5.2(a) (solely with respect to Servicer’s existence),
5.2(g), 5.2(n)(ii), 6.1(e), 6.1(g), 6.1(h), 6.1(k), 6.1(p), 6.1(t), 9.12(h)(ii),
or 11.7(a) of this Agreement or (ii) Sections 11(a) (solely with respect to
Parent’s existence), 11(c), or 12(a) of the Parent Guaranty;”


(f)    Upon the Second Amendment Effective Date, the notice address for counsel
to Agent in Section 13 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:


“K&L GATES LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: Jordan M. Klein
Fax No.: (214) 939-5849
Email: jordan.klein@klgates.com


SECTION 3.    Representations, Warranties and Covenants of Each of Borrower and
Servicer. Each of Servicer and Borrower represents and warrants to the Lenders
and Agent and agrees that:
(a)    the representations and warranties contained in the Loan Agreement (as
amended hereby) and the other outstanding Loan Documents are true and correct in
all material respects at and as of the date hereof as though made on and as of
the date hereof, except (i) to the extent specifically made with regard to a
particular date and (ii) for such changes as are a result of any act or omission
specifically permitted under the Loan Agreement (or under any Loan Document), or
as otherwise specifically permitted by the Lender Group;
(b)    on the Second Amendment Effective Date, after giving effect to this
Amendment, no Default or Event of Default will have occurred or be continuing;
(c)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by each of Servicer and Borrower, and this Amendment is a legal, valid
and binding obligation of each of Servicer and Borrower, enforceable against
such Person in accordance with its terms, except as the enforcement thereof may
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law); and
(d)    the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower or Servicer of any term of any material
contract, loan agreement, indenture or other agreement or instrument to which
such Person is a party or is subject.
SECTION 4.    Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective as of the Second Amendment Effective Date upon
satisfaction of each of the following conditions:

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
DA-3333522

--------------------------------------------------------------------------------



(a)    Each of Servicer, Borrower, the Lenders, Agent, and Trustee shall have
executed and delivered to the Agent this Amendment and such other documents as
the Agent may reasonably request;
(b)    Parent shall have executed a reaffirmation of guaranty in the form
attached hereto; and
(c)    All legal matters incident to the transactions contemplated hereby shall
be reasonably satisfactory to counsel for the Agent.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
SECTION 6.    Costs and Expenses. Borrower hereby affirms its obligation under
the Loan Agreement to reimburse the Agent and each Lender for all Lender Group
Expenses paid or incurred by the Agent or any Lender in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses of attorneys for the Agent
and each Lender with respect thereto.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUCTED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.
SECTION 8. Effect of Amendment; Reaffirmation of Loan Documents. (a) The parties
hereto agree and acknowledge that (i) nothing contained in this Amendment in any
manner or respect limits or terminates any of the provisions of the Loan
Agreement or the other outstanding Loan Documents other than as expressly set
forth herein and (ii) the Loan Agreement (as amended hereby) and each of the
other outstanding Loan Documents remain and continue in full force and effect
and are hereby ratified and reaffirmed in all respects. Upon the effectiveness
of this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.
(b)    Execution of this Amendment by the Lenders and Agent (i) shall not
constitute a waiver of any Default or Event of Default that may currently exist
or hereafter arise under the Loan Agreement, (ii) shall not impair, restrict or
limit any right or remedy of the Lenders or Agent with respect to any Default or
Event of Default that may now exist or hereafter arise under the Loan Agreement
or any of the other Loan Documents, and (iii) shall not constitute any course of
dealing or other basis for altering any obligation of Borrower or Servicer, or
any right, privilege or remedy of the Lenders and Agent under the Loan Agreement
or any of the other Loan Documents.


SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
DA-3333522

--------------------------------------------------------------------------------



SECTION 10. Release. EACH OF SERVICER AND BORROWER HEREBY ACKNOWLEDGES THAT AS
OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR
TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT,
TRUSTEE, OR THEIR RESPECTIVE AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS. EACH OF SERVICER AND
BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, AND THEIR
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SERVICER OR BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST LENDERS, AGENT, TRUSTEE, OR THEIR RESPECTIVE PREDECESSORS, AGENTS,
OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. EACH OF SERVICER AND BORROWER
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE
AFFILIATES AND PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING
ON OR BEFORE THE DATE HEREOF OUT OF OR RELATED TO LENDERS’, AGENT’S, OR
TRUSTEE’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING,
ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF
BORROWER TO LENDERS AND AGENT, WHICH OBLIGATIONS ARE EVIDENCED BY THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


[Remainder of page intentionally left blank with signature pages immediately to
follow]





SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT
DA-3333522

--------------------------------------------------------------------------------

Exhibit 10(b)(17)(c)





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BORROWER:
NEWSTAR BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company, as
Borrower
 
 
 
By:
NEWSTAR FINANCIAL, INC.,
 
 
its designated manager
 
 
 
 
 
 
 
 
By: /s/_JOHN KIRBY BRAY_______
 
 
Name: ___John Kirby Bray___________
 
 
Title: ___Chief Financial Officer______
 
 
 
 
SERVICER:
NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company, as initial
Servicer
 
 
 
By:
NEWSTAR FINANCIAL, INC.,
 
 
its sole member
 
 
 
 
 
 
By: /s/_JOHN KIRBY BRAY_______
 
 
Name: ___John Kirby Bray___________
 
 
Title: ___Chief Financial Officer______
 
 
 
 
TRUSTEE:
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as initial
Trustee and Collection Account Bank
 
 
 
 
 
By:
/s/ TOBY ROBILLARD________
 
Name:
__Toby Robillard_____________
 
Title:
__Vice President______________
 
 
 
 
AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent, Issuing Bank, Swing Lender, and as a
Lender
 
 
 
 
 
By:
/s/ CANDICE C. BROOKS____
 
Name:
Candice C. Brooks
 
Title:
Vice President
 
 
 




--------------------------------------------------------------------------------



[continued on next page]
LENDER:
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as a
Lender
 
 
 
 
 
 
 
 
By:
/s/ PETER M. BENHAM____
 
Name:
Peter M. Benham
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



Reaffirmation of Guaranty


The undersigned (“Guarantor”) hereby (i) consents and agrees to the terms and
provisions of the foregoing Amendment and each of the transactions contemplated
thereby and confirms and agrees that all references in the Loan Documents to the
“Loan Agreement” shall mean the Loan Agreement as amended by the foregoing
Amendment, and (ii) agrees that the Limited Continuing Guaranty (the
“Guaranty”), dated as of December 7, 2012, executed by Guarantor, in favor of
Agent, remains in full force and effect and continues to be the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.


Furthermore, Guarantor hereby agrees and acknowledges that (a) the Guaranty is
not subject to any claims, defenses or offsets, (b) nothing contained in the
foregoing Amendment shall adversely affect any right or remedy of Agent or any
Lender under the Guaranty or any agreement executed by Guarantor in connection
therewith, (c) the execution and delivery of the foregoing Amendment or any
agreement entered into by Agent or any Lender in connection therewith shall in
no way reduce, impair or discharge any obligations of Guarantor pursuant to the
Guaranty and shall not constitute a waiver by Agent or any Lender of any of
Agent’s or such Lender’s rights against Guarantor under the Guaranty, (d) the
consent of Guarantor is not required to the effectiveness of the foregoing
Amendment, and (e) no consent by Guarantor is required for the effectiveness of
any future amendment, modification, forbearance or other action with respect to
the Loan Agreement or any present or future Loan Document (other than the
Guaranty executed by Guarantor).




NEWSTAR FINANCIAL, INC.,
a Delaware corporation, as Guarantor
 
 
By:
/s/ JOHN KIRBY BRAY
Name:
    John Kirby Bray
Title:
    Chief Financial Officer
 








REAFFIRMATION OF GUARANTY


DA-3329147